DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 08/09/2021. New claim 15 was added. Claims 1-15 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive.
The objection to claim 9 is withdrawn in view of the amendment.
The 35 U.S.C. 112(b), pre-AIA  second paragraph, rejection of claim 3 is withdrawn in view of the amendment.
The 35 U.S.C. 112(d), pre-AIA  fourth paragraph, rejection of claims 6-8 is withdrawn in view of the amendment.
Applicant argues, page 8 of the remarks, “Yamamoto in view of McDowell fails to teach or suggest a storage in which each write to a virtual volume has a generation number that distinguishes the writes.”
The Examiner respectfully disagrees. “The storage gateway generates internal object names such that the names are always unique within the storage domain of data storage devices 108,” col 6 lines 2-5 o McDowell. “After determining the most recent version value for an object, name generation module 136 may generate an internal object name for the object using the external object name and the most recent version value.” Col 9 lines 47-50 of McDowell. The internal object name is unique within the 
Applicant argues, page 9 of the remarks, “McDowell, like Yamamoto, fails to disclose or suggest generation numbers for writes to addresses at a virtual volume. Accordingly, Yamamoto and McDowell whether considered separately or in combination fail to disclose or suggest tagging each stored write with a different generation number to distinguish the writes from each other’ as recited in claim 1.”
The Examiner respectfully disagrees. Referring to FIG. 3 of McDowell, for a received write request for an object, a name generation module 136 increments a current internal object version number, col 11 lines 34-36. A storage module 138 then writes the object with a current internal object name which includes the incremented version number, col 11 lines 44-47. As already described above, “[the] storage gateway generates internal object names such that the names are always unique within the storage domain of data storage devices 108,” col 6 lines 2-5 o McDowell. “After determining the most recent version value for an object, name generation module 136 may generate an internal object name for the object using the external object name and the most recent version value.” Col 9 lines 47-50 of McDowell. The internal object name is unique within the storage domain of data storage devices 108 and is derived based on the most recent version number.
Applicant argues with respect to dependent claim 12, page 9 of the remarks, “Yamamoto in view of McDowell fails to suggest key-value pairs providing the relationships as in claim 12. Accordingly, claim 12 further distinguishes over Yamamoto in view of McDowell.”

Applicant argues, page 10 of the remarks, “Adkins does not disclose or suggest ‘recording the location and the generation number of the write in an entry of a database, as recited in claim 1.”
The Examiner respectfully submits that both Yamamoto and McDowell teaches the above claim limitation. Yamamoto teaches that information stored in a common memory 220 (see FIG. 2) of the storage system includes logical volume information 2000 (see FIG. 13) that includes logical volume ID 2001 (see FIG. 5), para 0142 and FIG. 13. The information stored in the common memory 220 (see FIG. 2) of the storage 
Furthermore, McDowell also teaches that storage gateway 132 may cache current internal object versions that are found by the method of FIG. 4 in version cache 134, such that the current internal object version is locatable using the corresponding external object name as a lookup key into version cache 134, col 13 lines 24-28 of McDowell.
Applicant argues, page 10 of the remarks, “Yamamoto in view of McDowell fails to disclose or suggest “tagging each stored write with a different generation number to distinguish the write from each other” and “for each write, recording the location and the generation number of the write in an entry of a database” as recited in claim 1.”
The Examiner respectfully disagrees and submits that Applicant’s above arguments have been fully responded to in the preceding paragraphs.
Applicant makes similar argument with respect to dependent claims 9-11 on page 11 of the remarks, that Yamamoto in view of the McDowell fails to disclose or suggest “tagging each stored write with a different generation number to distinguish the write from each other” as recited in claim 1.
The Examiner respectfully disagrees and submits that Applicant’s above argument has been fully responded to in the preceding paragraphs.
In view of the foregoing remarks, independent claim 1 is not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US 2015/0081954 (“Yamamoto”) in view of McDowell et al. US 10,691,666 (“McDowell”).
As per independent claim 1, Yamamoto teaches A method for a storage system to process input and output operations (A method for processing read request/write request by a storage controller of a storage system is disclosed, para 0016 and FIG. 1), comprising:
receiving writes over time to a base virtual volume, the writes including a plurality of write to a first address at the base volume and writes to other addresses at the base volume (A package controller receives write requests directed to virtual block addresses of a logical volume. Due to the characteristics of flash memory, these data are not overwritten and deleted, but rather are stored in a plurality of different real segments in one or more real blocks allocated to the same real page, para 0371);
storing each of the writes in a physical storage at a new location that is without existing data (The package controller writes each of the write data in an empty real segment (e.g., a page) of the real block allocated to the virtual block, para 0371);
for each stored write, recording the location and the generation number of the write in an entry of a database (The information stored in a common memory 220 (see FIG. 2) of the storage system includes logical volume information 2000 (see FIG. 13) that includes logical volume ID 2001 (see FIG. 5), para 0142 and FIG. 13. The information stored in a common memory 220 (see FIG. 2) of the storage system includes virtual block information 3200, para 0142 and FIG. 13. The virtual block information 3200 stored in the common memory 220 of the storage system includes a generation ID 3208, para 0163 and FIG. 16);
receiving a read of the first address at the base virtual volume (The package controller receives a read request and identifies one or more real blocks allocated to the virtual block of the address and with respect to a generation ID included in the read request, para 0372).
Although Yamamoto teaches that in response to a read request, data with a generation ID indicated in the read request is returned, Yamamoto does not explicitly teach “tagging each stored write with a different generation number to distinguish the writes from each other” and “in response to the read of the first address at the base virtual volume, returning one of the stored writes, the stored write that is returned having a generation number that is newer than the generation numbers of a remainder of the stored writes to the first address at the base volume”. Both Yamamoto and McDowell teaches “for each stored write, recording the location and the generation number of the write in an entry of a database”.
However, in an analogous art in the same field of endeavor, McDowell teaches tagging each stored write with a different generation number to distinguish the writes from each other (Referring to FIG. 3, for a received write request for an object, a name generation module 136 increments a current internal object version number, col 11 lines 34-36. A storage module 138 then writes the object with a current internal object name which includes the incremented version number, col 11 lines 44-47);
for each stored write, recording the location and the generation number of the write in an entry of a database (Storage gateway 132 may cache current internal object versions that are found by the method of FIG. 4 in version cache 134, such that the current internal object version is locatable using the corresponding external object name as a lookup key into version cache 134, col 13 lines 24-28);
in response to the read of the first address at the base virtual volume (Referring to FIG. 3, storage gateway 132 initially receives a read request (step 202) with a given external object name, col 10 lines 34-36), returning one of the stored writes, the stored write that is returned having a generation number that is newer than the generation numbers of a remainder of the stored writes to the first address at the base volume (The name generation module then determines a current internal object name for the object (step 206, FIG. 3), col 10 lines 59-61. The storage module 138 performs the read request to data storage devices 108 using the current internal object name (step 210), col 11 lines 28-32. The name generation module 136 may use any search algorithm for searching data storage device 108 for a “most recent version number” for the object, col 10 lines 40-42).
Given the teaching of McDowell, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Yamamoto with “tagging each stored write with a the writes from each other” and “for each stored write, recording the location and the generation number of the write in an entry of a database” and “in response to the read of the first address at the base virtual volume, returning one of the stored writes, the stored write that is returned having a generation number that is newer than the generation numbers of a remainder of the stored writes to the first address at the base volume”. The motivation would be that the techniques may improve operation of a computing device by avoiding to wait for a most recent version of an object (file) to be available, col 3 lines 49-52 of McDowell.
As per dependent claim 2, Yamamoto in combination with McDowell discloses the method of claim 1. Yamamoto may not explicitly disclose, but McDowell teaches further comprising reclaiming space in the physical storage by deleting the remainder of the stored writes to the first address at the base volume (As shown in FIG. 3, storage gateway 132 also executes a cleanup process to delete previous internal objects associated with the external object name, step 220, col 11 lines 53-56).
The same motivation that was utilized for combining Yamamoto and McDowell as set forth in claim 1 is equally applicable to claim 2.
As per dependent claim 12, Yamamoto in combination with McDowell discloses the method of claim 1. Yamamoto teaches wherein said recording for each stored write comprises creating in the database a key-value pair comprising a key and a value (A host 110 issues a write request specifying a logical volume ID and an address in the logical volume, para 0087), the key identifying the base virtual volume (The information stored in a common memory 220 (see FIG. 2) of the storage system the address at the base virtual volume (The information stored in a common memory 220 (see FIG. 2) of the storage system includes virtual block information 3200, para 0142 and FIG. 13), and a generation number when corresponding write data was received (The virtual block information 3200 stored in the common memory 220 of the storage system includes a generation ID 3208, para 0163 and FIG. 16) , the value identifying the location in which the stored write is stored (The virtual block information 3200 stored in the common memory 220 of the storage system includes real page information pointer 3202, para 0163 and FIG. 16).
As per dependent claim 13, Yamamoto in combination with McDowell discloses the method of claim 12. Yamamoto teaches wherein said returning one of the stored writes comprises: determining key-value pairs having keys identifying the base virtual volume and the address (The host 110 issues a write request specifying a logical volume ID and an address in the logical volume, para 0087);
from the key-value pairs, determining a key-value pair having a key identifying the newer generation number (The storage controller sends the read request and includes the generation ID of the read request, para 0372);
determining a key location identified by a value of the key-value pair (The read request is processed to identify the real page storing the valid data with respect to the generation ID included in the read request, para 0372);
reading and returning data from the location in the storage (The read request is processed to identify the real page storing the valid data with respect to the 
As per dependent claim 14, Yamamoto in combination with McDowell discloses the method of claim 1. Yamamoto teaches wherein the storage comprises a logic unit number having a RAID 5 or 6 configuration (The storage may be configured as RAID 5, para 0091).
As per dependent claim 15, Yamamoto in combination with McDowell discloses the method of claim 1. Yamamoto may not explicitly disclose, but McDowell teaches wherein returning one of the stored writes comprises: identifying in the database the entry that was recorded for one of the writes to the first address in the base virtual volume and that was tagged with the generation number that is newer than the generation numbers of the remainder of the stored writes to the first address at the base virtual volume; and reading and returning data from the location in the entry identified (Referring to FIG. 3, storage gateway 132 initially receives a read request (step 202) with a given external object name, col 10 lines 34-36. The name generation module then determines a current internal object name for the object (step 206, FIG. 3), col 10 lines 59-61. The storage module 138 performs the read request to data storage devices 108 using the current internal object name (step 210), col 11 lines 28-32. The name generation module 136 may use any search algorithm for searching data storage device 108 for a “most recent version number” for the object, col 10 lines 40-42. The name generation module may query a version cache 134 to determine whether the version cache 134 includes the current internal object version number for the external object name, col 10 lines 45-48).
s 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of McDowell and in further view of Adkins et al. US 2012/0054152 (“Adkins”).
As per dependent claim 3, Yamamoto in combination with McDowell discloses the method of claim 1. Yamamoto and McDowell may not explicitly disclose, but in an analogous art in the same field of endeavor, Adkins teaches further comprising: capturing a snapshot virtual volume of the base virtual volume by creating a static view that identifies a creation generation number of the static view (Referring to FIG. 1, at stage A, a snapshot generation unit 104 receives a request for creating a persistent snapshot of a fileset. The snapshot generation unit 104 increments the fileset generation number to yield a new fileset generation number. Any physical data that are associated with a previous fileset generation number are deemed to be part of the persistent snapshot, para 0021. At stage C, a read/write unit 114 flushes data 120 from a client cache 116 to a data storage unit associated with the file system. The flushed data are associated with the previous fileset generation number 122A and are part of the snapshot generation, para 0023. At stage E, the snapshot generation unit 104 creates the snapshot of the fileset, para 0025 and FIG. 1);
receiving a read of the first address at the snapshot virtual volume (At stage F in FIG. 2, a read request is received, para 0026 and FIG. 2);
in response to the read of the first address at the snapshot virtual volume, returning one of the stored writes having a most recent generation number that is older than or equal to the creation generation number of the static view (In response to the read request, the read/write unit 114 identifies a physical block to be 
Given the teaching of Adkins, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Yamamoto and McDowell with “further comprising: capturing a snapshot virtual volume of the base virtual volume by creating a static view that identifies a creation generation number of the static view; receiving a read of the first address at the snapshot virtual volume; and in response to the read of the first address at the snapshot virtual volume, returning one of the stored writes having a most recent generation number that is older than or equal to the creation generation number of the static view”. The motivation would be that the method can improve the efficiency associated with creating persistent snapshots, para 0016 of Adkins.
As per dependent claim 4, Yamamoto in combination with McDowell and Adkins discloses the method of claim 3. Yamamoto may not explicitly disclose, but McDowell teaches further comprising reclaiming space in the storage by, for a range between a creation generation number of the base virtual volume and the creation generation number of the static view, deleting all but the stored write having the most recent generation number in the range (As shown in FIG. 3, storage gateway 132 also executes a cleanup process to delete previous internal objects associated with the external object name, step 220, col 11 lines 53-56).

As per dependent claim 5, Yamamoto in combination with McDowell discloses the method of claim 1. Yamamoto discloses all of the claimed limitations from above, but does not explicitly teach “reclaiming space in the storage by: for a first range between a creation generation number of the base virtual volume and the first creation generation number of the first static view, deleting all but the stored write having a most recent generation number in the first range; and for a second range between the first creation generation number of the first static view and the second creation generation number of the second static view, deleting all but the stored write having a most recent generation number in the second range” and “further comprising: capturing a first snapshot virtual volume of the base virtual volume by creating a first static view that identifies a first creation generation number of the first static view; capturing a second snapshot virtual volume of the base virtual volume by creating a second static view that identifies a second creation generation number of the second static view”.
However, McDowell teaches reclaiming space in the storage by: for a first range between a creation generation number of the base virtual volume and the first creation generation number of the first static view, deleting all but the stored write having a most recent generation number in the first range; and for a second range between the first creation generation number of the first static view and the second creation generation number of the second static view, deleting all but the stored write having a most recent generation number in the second range (As shown in FIG. 3, storage gateway 132 also executes a cleanup process to delete 
The same motivation that was utilized for combining Yamamoto and McDowell as set forth in claim 1 is equally applicable to claim 5.
Yamamoto and McDowell may not explicitly disclose, but in an analogous art in the same field of endeavor, Adkins teaches further comprising: capturing a first snapshot virtual volume of the base virtual volume by creating a first static view that identifies a first creation generation number of the first static view; capturing a second snapshot virtual volume of the base virtual volume by creating a second static view that identifies a second creation generation number of the second static view (Referring to FIG. 1, at stage A, a snapshot generation unit 104 receives a request for creating a persistent snapshot of a fileset. The snapshot generation unit 104 increments the fileset generation number to yield a new fileset generation number. Any physical data that are associated with a previous fileset generation number are deemed to be part of the persistent snapshot, para 0021. At stage C, a read/write unit 114 flushes data 120 from a client cache 116 to a data storage unit associated with the file system. The flushed data are associated with the previous fileset generation number 122A and are part of the snapshot generation, para 0023. At stage E, the snapshot generation unit 104 creates the snapshot of the fileset, para 0025 and FIG. 1).
Given the teaching of Adkins, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Yamamoto and McDowell with “further comprising: .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of McDowell and in further view of Satoyama et al. US 2011/0119459 (“Satoyama”).
As per dependent claim 6, Yamamoto in combination with McDowell discloses the method of claim 1. Yamamoto and McDowell may not explicitly disclose, but in an analogous art in the same field of endeavor, Satoyama teaches further comprising:  receiving a command to copy data from an address range at the base virtual volume to a second virtual volume (A snapshot management program 241 receives a snapshot creation request. A snapshot volume 330 is created, paras 0059-0060);
creating a range view that identifies the address range, a creation generation number of the base virtual volume, and a creation generation number of the range view (An address range (for example, block address 0 and block address 1) of a virtual volume 1 is correlated to the same address range (for example, block address 0 and block address 1) of the snapshot volume 330. The virtual volume 1 is associated with generation 1, paras 0061-0063. Each time the snapshot management program 241 receives the snapshot creation request, the snapshot management 
attaching the range view to the base virtual volume (The snapshot volume 330 is created, paras 0059-0060);
creating a first query range that identifies (1) the base virtual volume and (2) a first range between the creation generation number of the base virtual volume and the creation generation number of the range view; and attaching the first query range to the second virtual volume (An address range (for example, block address 0 and block address 1) of a virtual volume 1 is correlated to the same address range (for example, block address 0 and block address 1) of the snapshot volume 330. The virtual volume 1 is associated with generation 1, paras 0061-0063. Each time the snapshot management program 241 receives the snapshot creation request, the snapshot management program 241 registers a virtual volume of a new generation in a snapshot management table, para 0067);
creating a second query range that identifies (1) the second virtual volume and (2) a second range between the creation generation number of the range view and a current generation number; and attaching the second query range to the second virtual volume (An address range (for example, block address 0 and block address 1) of a virtual volume 1 is correlated to the same address range (for example, block address 0 and block address 1) of the snapshot volume 330. The virtual volume 1 is associated with generation 1, paras 0061-0063. Each time the snapshot management program 241 receives the snapshot creation request, the snapshot management 
Given the teaching of Satoyama, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Yamamoto and McDowell with “further comprising:  receiving a command to copy data from an address range at the base virtual volume to a second virtual volume; creating a range view that identifies the address range, a creation generation number of the base virtual volume, and a creation generation number of the range view; attaching the range view to the base virtual volume; creating a first query range that identifies (1) the first virtual volume and (2) a first range between the creation generation number of the first virtual volume and the creation generation number of the range view; and attaching the first query range to the second virtual volume; creating a second query range that identifies (1) the second virtual volume and (2) a second range between the creation generation number of the range view and a current generation number; and attaching the second query range to the second virtual volume”. The motivation would be that data can be quickly restored even when interference occurs in disk devices, para 0228 of Satoyama.
As per dependent claim 7, Yamamoto in combination with McDowell and Satoyama discloses the method of claim 6. Yamamoto and McDowell may not explicitly disclose, but Satoyama teaches further comprising: receiving a read of an address in the address range at the second virtual volume (Referring to FIG. 4, a read request is received, para 0106);
in response to receiving the read, using the second query range to search the second virtual volume for a stored write to the address and having a generation number in the second range (Referring to FIG. 4, if the read request received from the host 100 is from the virtual volume, the process proceeds to a step 1103 determining that the request is reading from the snapshot, para 0106);
when the searching the second virtual volume using the second query range fails (If a result of the determination shows that the value corresponding to the block address of the virtual volume is "NONE", data of the reading target block of the virtual volume corresponding to the reading target snapshot has not been stored in the snapshot volume 330, para 0107 and FIG. 4), using the first query range to search the first virtual volume for a stored write to the address and having a generation number in the first range (Thus, data is read from the designated block address of the original volume 310 (1103), para 0107 and FIG. 4);
when using the second query range to search the second virtual volume or using the first query range to search the base virtual volume succeeds, returning the corresponding stored write (The read block data is returned to the host 100 to complete the reading process, para 0109).
The same motivation that was utilized for combining Yamamoto and Satoyama as set forth in claim 6 is equally applicable to claim 7.
As per dependent claim 8, Yamamoto in combination with McDowell and Satoyama discloses the method of claim 7. Yamamoto may not explicitly disclose, but McDowell teaches further comprising reclaiming space in the storage by, for a range between the creation generation number of the base virtual volume the creation generation number of the range view, deleting all but the stored write having the most recent generation number in the range (As shown in FIG. 3, storage gateway 132 also executes a cleanup process to delete previous internal objects associated with the external object name, step 220, col 11 lines 53-56).
The same motivation that was utilized for combining Yamamoto and McDowell as set forth in claim 7 is equally applicable to claim 8.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of McDowell and in further view of Chiu et al. US 2011/0238888 (“Chiu”).
As per dependent claim 9, Yamamoto in combination with McDowell discloses the method of claim 1. Yamamoto and McDowell may not explicitly disclose, but in an analogous art in the same field of endeavor, Chiu teaches further comprising performing an unmap command by: receiving a command to unmap data from an address range at the base virtual volume (Referring to FIG. 6, a I/O manager 6 receives an uninitialized command for each logical address available in a storage device 4, para 0024);
creating a first query range that identifies the address range, a creation generation number of the base virtual volume, and a creation generation number of the first query range; attaching the first query range to the base virtual volume (A volume control table 10 is initialized to include an entry 100 (see FIG. 3) for each logical address in the storage device 4 and indicate that the entry 100 is uninitialized, by setting a version number 106, physical location 104, and/or other entry field to indicate an uninitialized state, para 0024 and FIGS. 3 and 6);
creating a second query range that identifies (1) the base virtual volume, (2) a range between the creation generation number of the first query range and a current generation number, and (3) a zero view for returning zero data; and attaching the second query range to the virtual volume (The volume control table (VCT) 10 is initialized to include an entry 100 (see FIG. 3) for each logical address in the storage device 4 and indicate that the entry 100 is uninitialized, by setting a version number 106, physical location 104, and/or other entry field to indicate an uninitialized state, para 0024 and FIGS. 3 and 6).
Given the teaching of Chiu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Yamamoto and McDowell with “further comprising performing an unmap command by: receiving a command to unmap data from an address range at the base virtual volume; creating a first query range that identifies the address range, a creation generation number of the base virtual volume, and a creation generation number of the first query range; attaching the first query range to the base virtual volume; creating a second query range that identifies (1) the base virtual volume, (2) a range between the creation generation number of the first query range and a current generation number, and (3) a zero view for returning zero data; and attaching the second query range to the virtual volume”. The motivation would be that by distributing writes to avoid overwriting a same location, the life of a solid-state drive may be increased, para 0004 of Chiu.
As per dependent claim 10, Yamamoto in combination with McDowell and Chiu discloses the method of claim 9. Yamamoto and McDowell may not explicitly disclose, further comprising: receiving a read of an address in the address range at the base virtual volume (Referring to FIG. 9, at step 300, a request is received to read a logical address indicating a version number to read, para 0029);
in response to receiving the read, using the first query range to search the base virtual volume for a stored write to the address and having a generation number in the range; when using the first query range to search the base virtual volume succeeds, returning the corresponding stored write (Referring to FIG. 9, the I/O manager 6 determines (at step 302) if the VCT 10 includes one entry for the logical address having initialized data. If there is an entry having initialized data and if (at step 306) there is one entry 100 for the logical address in the VCT 10 having a version number 106 specified in the read request, then the I/O manager 6 returns (at step 308) the data indicated in the physical location 104 of the entry 100 for the logical address 102 having the requested version number, para 0029 and FIG. 9);
when using the first query range to search the base virtual volume fails, using the second query range to return the zero data (Upon receiving the read request to read a logical address indicating a version number to read, the I/O manager 6 determines (at step 302) if the VCT 10 includes one entry for the logical address having initialized data. If not, the I/O manager 6 returns (at step 304) zeroes in the content indicating there is no initialized data, para 0029 and FIG. 9).
The same motivation that was utilized for combining Yamamoto and Chiu as set forth in claim 9 is equally applicable to claim 10.
As per dependent claim 11, Yamamoto in combination with McDowell and Chiu discloses the method of claim 10. Yamamoto and McDowell may not explicitly disclose, further comprising reclaiming space in the storage by, for a range between the creation generation number of the base virtual volume and the creation generation number of first query range, deleting all the stored writes in the range (To reclaim data in the storage device 4, the I/O manager 6 may select a previous version closer to a tail pointer 124, where a previous version for a logical address closest to the tail pointer 124 may be considered the oldest previous version for a logical address, and eligible for removal. The oldest version to reclaim may also be selected by selecting an oldest version of a logical address from a set of logical address, para 0022 and FIG. 4).
The same motivation that was utilized for combining Yamamoto and Chiu as set forth in claim 10 is equally applicable to claim 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132